Citation Nr: 0410768	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-10 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for the 
service-connected amebic lung abscess with decreased pulmonary 
function.  

2.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected amebic liver disease.  

3.  Entitlement to an evaluation in excess of 10 percent for the 
service-connected thoracotomy scar.  



REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Kedem



INTRODUCTION

The veteran had active duty from August 1965 to August 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the RO.  

The issues on appeal are being remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran and his 
representative will be notified by VA if further action is 
required on his part.  



REMAND

The Board finds in this case that the RO did not provide 
appropriate notice of the Veterans Claims Assistance Act of 2000 
(VCAA).  

Specifically, the RO provided information pertinent to service 
connection rather than increased ratings.  Additionally, the RO 
did not adequately address the matter of which evidence the 
veteran must provide, which VA would obtain, and that which VA 
would assist him in securing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

With respect to regulations pertaining to the rating of skin 
disability, the RO did not provide the criteria that became 
effective on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  

The veteran must be provided new VA medical examinations relevant 
to the issues on appeal.  The most recent VA medical examination 
reports reflect that the examiners did not have access to the 
claims file and thus could not review the medical evidence of 
record in conjunction with the examinations.  The examiners must 
be asked to review the claims file prior to issuing the new 
examination reports.  

To ensure full compliance with due process requirements, the case 
is REMANDED for the following development:

1.  The RO must review the claims file to ensure compliance with 
the mandates of the VCAA.  In particular, the RO should ensure 
that the notification requirements and development procedures of 
VCAA are fully satisfied and send the veteran a letter detailing 
the provisions of VCAA and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  See 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  The veteran must be informed of his and 
VA's respective responsibilities regarding obtaining and 
furnishing evidence.  

2.  The veteran should be afforded a VA examination to determine 
the nature and severity of the service-connected thoracotomy scar.  
All symptoms should be described in detail.  A rationale for all 
conclusions must be provided.  The claims folder, including all 
existing service medical records, must be made available to the 
examiner for review in conjunction with the examination.  In the 
report, the examiner must indicate whether the claims file was 
reviewed and identify the records on which he or she relied.  

3.  The veteran should be afforded a VA examination to describe 
the nature and extent of the service-connected amebic liver 
disease.  A rationale for all conclusions must be provided.  The 
claims folder, including all existing service medical records, 
must be made available to the examiner for review in conjunction 
with the examination.  In the report, the examiner must indicate 
whether the claims file was reviewed and identify the records on 
which he or she relied.  

4.  The veteran also should be afforded a VA examination to 
describe the nature and extent of the service-connected amebic 
lung abscess with decreased pulmonary function.  Pulmonary 
function testing must be conducted.  A rationale for all 
conclusions must be provided.  The claims folder, including all 
existing service medical records, must be made available to the 
examiner for review in conjunction with the examination.  In the 
report, the examiner must indicate whether the claims file was 
reviewed and identify the records on which he or she relied.  

5.  The RO should inform the veteran that failure to report for 
the scheduled examinations might have adverse consequences in the 
adjudication of his claim.  38 C.F.R. § 3.655 (2003).  

6.  The RO should review the claims file to ensure that all of the 
above requested development has been completed.  In particular, 
the RO should ensure that the requested medical examinations and 
opinions are in complete compliance with the directives of this 
remand and, if they are not, the RO should take corrective action.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  Finally, the RO should readjudicate the claim.  If any benefit 
sought on appeal remains denied, the veteran and his 
representative should be provided with a Supplemental Statement of 
the Case.  It must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the issues 
currently on appeal to include relevant skin regulations that 
became effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 
31, 2002).  An appropriate period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court (Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

